August26, 2010 VIA EDGAR AND FACSIMILE Securities and Exchange Commission Division of Corporate Finance 100F Street, N.E. Washington, D.C.20549-3628 Attention:H. Roger Schwall, Assistant Director Clayton Williams Energy, Inc. Form 10-K for the Fiscal Year Ended December31, 2009 Filed March12, 2010 File No.1-10924 On behalf of Clayton Williams Energy, Inc. (the “Company”), I acknowledge receipt of the comments contained in the letter from the staff (the “Staff”) of the Securities and Exchange Commission, dated August16, 2010, relating to the Company’s Form10-K for the fiscal year ended December31, 2009. The Company is working with its independent consulting engineers, Williamson Petroleum Consultants, Inc. and Ryder Scott Company, L.P., to obtain reports from the independent consulting engineers addressing the Staff’s comments.However, the Company will be delayed in obtaining such reports and furnishing a response to the Comment Letter to the Staff, and respectfully requests an extension of time to respond to the Comment Letter. The Company expects to file all responses to the Comment Letter no later than Friday, September3, 2010. Very truly yours, /s/ Mel G. Riggs MelG. Riggs Senior Vice President and Chief Financial Officer Clayton Williams Energy, Inc.
